DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-13 are pending.
Claims 1, 3-4, 6, 8-9, 11, and 13 have been amended.
This action is Final.

Claim Objections
Claims 1, 5, and 10 objected to because of the following informalities:  
Claim 1 line 1 recites “adjusting a CPU performance mode” while line 9 recites “finding a CPU performance mode”. To avoid antecedent basis issues, Examiner suggests amending the preamble to recite “adjusting [[a]] CPU performance or to “adjusting [[a]] CPU  or to “adjusting [[a]] CPU performance modes”, or to amend line 9 to “finding [[a]] the CPU performance mode”.
Claim 5 line 2 recites “finding a CPU performance mode” but claim 4 line 1 to which claim 5 depends on already recites “adjusting a CPU performance mode”. Examiner suggests amending claim 5 line 2 to “finding [[a]] the CPU performance mode”.
Claim 10 line 3 also recites “finding a CPU performance mode” but claim 9 line 1 to which claim 10 depends on already recites “adjusting a CPU performance mode” To avoid antecedent basis issues, Examiner suggests amending claim 10 to “finding [[a]] the CPU performance mode”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-5, 7, 9-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill PGPUB 2014/0317427.
As per claim 4, Hill teaches a method for adjusting a CPU performance mode, comprising: 
collecting running data information of an application, and storing the running data information with the application into an application and running data information corresponding table comprising entries of applications each associated with a preset number of previous running data information [0030, 0033, 0035, and FIG. 3 step 94: (stores performance data of application corresponding to monitored performance characteristic in per-application log 50; process repeats and new performance data is again stored into per-application log 50)];
selecting an optimal CPU performance mode for the application according to the application and running data information corresponding table [FIG. 4 step 110, 0033, 0035, and 0037: (DCVS setting may be determined based on analysis of performance data stored in per-application log 50)]; 
updating an application and CPU performance mode corresponding table according to the optimal CPU performance mode, wherein the application and CPU [FIG. 4 step 112, 0035, 0037, and 0042: (DCVS settings database 70 is updated to store DCVS settings based on the analysis) and FIG. 5 and 0044: (DCVS settings database 70 is updated in a loop process)].

As per claim 5, Hill teach the method according to claim 4, further comprising: finding a CPU performance mode corresponding to the application from the application and CPU performance mode corresponding table, and running the application with the CPU performance mode that is found when the application is activated [Hill 0042-0043: (application-specific DCVS settings are stored in the per-application DCVS settings database 70 and may be retrieved in response to start of execution of an application)].
As per claim 7, Hill teach the method according to claim 4, wherein the CPU performance mode comprises at least one of a high performance mode, a balanced mode and a low power mode [Hill 0048: (ramp down performance level (low power mode)]. 

Claim 9 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale. Hill further teaches a processor [FIG. 1 functional block 14 and 0024 or FIG. 9 CPU 164]; a memory connected with processor [0024, 0053, and FIG. 9 memory system 174], the memory comprising a plurality of program instructions executable by the processor [0056]
Claim 10 is similar in scope to claim 5 as addressed above and is thus rejected under the same rationale.
Claim 12 is similar in scope to claim 7 as addressed above and is thus rejected under the same rationale.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill PGPUB 2014/0317427, and further in view of Leung et al. (hereinafter as Leung) PGPUB 2016/0212758.
As per claim 1, Hill teaches a method for adjusting a CPU performance mode, comprising: 
pre-establishing and saving an application and running data information corresponding table [FIG. 7 per-application log 50] comprising entries of applications [FIG. 7 entries 158(1-M) and 0050: (type of application event, such as start of an application)] each associated with a preset number of previous running data information [FIG. 7: (preset number of at least 1 corresponding to 1 entry), 0028: (detects changes in state of executing application) and 0030: (per-application log 50 may contain only one entry or may include a rolling list of entries of the application)], wherein each running data information comprises: a CPU usage rate [FIG. 7 and 0050: (clock frequency Fcurrent; frequency indicates the rate a CPU is processing information and is thus a usage rate)]; 
pre-establishing and saving an application and CPU performance mode corresponding table [FIG. 8 per-application DCVS settings database 70] comprising entries of applications [FIG. 8 entries 160(1-N) and 0051: (type of application event corresponding to a particular application startup)] each associated with one CPU performance mode [FIG. 8 and 0051: (Texceed, Fmax, Treduce, and Fbaseline are set thresholds and settings to which the CPU will operate at with DCVS)]; 
finding a CPU performance mode associated to an application from the application and CPU performance mode corresponding table, and running the application with the CPU performance mode [0042-0043: (application-specific DCVS settings are stored in the per-application DCVS settings database 70 and may be retrieved in response to start of execution of an application)];
collecting running data information of the application to update the application to update the application and running data information corresponding table [0030, 0033, 0035, and FIG. 3 step 94: (stores performance data corresponding to monitored performance characteristic in per-application log 50; process repeats and new performance data is again stored into per-application log 50)]; 
selecting an optimal CPU performance mode for the application according to the application and running data information corresponding table [FIG. 4 step 110, 0033, 0035, and 0037: (DCVS setting may be determined based on analysis of performance data stored in per-application log 50)]; 
[FIG. 4 step 112, 0035, 0037, and 0042: (DCVS settings database 70 is updated to store DCVS settings based on the analysis) and FIG. 5 and 0044: (DCVS settings database 70 is updated in a loop process)].

	Hill does not teach wherein each running data information comprises a display frame number per second and an input response time. Hill describes collecting information of a process including the clock frequency Fcurrent, a desired frequency Fdesired, and a duration of the application event. However, Hill does not further include details of a display frame rate or input response time.
	Leung teaches a server that remotely provides applications to subscribing devices, and then monitoring application statistics/QOS parameters of the subscribing devices to dynamically adjust frequency and power allocated to the subscribing devices. Leung is therefore similar to Hill because they teach monitoring parameters from a device running an application and adjusting system resources allocated to the executing device to improve execution of the application. Leung further teaches wherein each running data information comprises a display frame number per second and an input response time [0035 and 0077: (monitored QOS parameters include video frame rate, response time, and other parameters)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Leung’s teachings of monitoring video frame rate and response time of applications executing in Hill. One of ordinary skill in the art 

As per claim 2, Hill and Leung teach the method according to claim 1, wherein the CPU performance mode comprises at least one of a high performance mode, a balanced mode and a low power mode [Hill 0048: (ramp down performance level (low power mode)].
As per claim 3, Hill and Leung teach the method according to claim 1, wherein the step of updating the application and CPU performance mode corresponding table according to the optimal CPU performance mode comprises: keeping the application and CPU performance mode corresponding table unchanged if the application is already associated with the optimal CPU performance mode in the application and CPU performance mode corresponding table [Hill FIG. 5: (the process of analyzing performance data of an application and ensuring the per-application DCVS settings database 70 is up to date is repeated; it is logical if there is no update needed because the DCVS settings are the same, no updates would need to be performed, thereby reducing the number of operations)]; 
updating the application and CPU performance mode corresponding table if the application is not associated with the optimal CPU performance mode in the application and CPU performance mode corresponding table [Hill FIG. 5, 0042, and 0044: (application data is re-analyzed and the per-application DCVS settings database 70 is 
adding an entry of the application with the optimal CPU performance mode to the application and CPU performance mode corresponding table if the entry of the application with the optimal CPU performance mode does not exist in the application and CPU performance mode corresponding table [Hill 0042: (determine whether a performance profile is available in the DCVS settings database 70; if no performance profile is available, the application monitoring agent 34 will generate application-specific DCVS settings based on the data of the application and then store the setting in the DCVS settings database 70)]. 

As per claim 6, Hill teach the method according to claim 4, wherein before the step of collecting running data information of the application, the method comprises:
pre-establishing and saving an application and running data information corresponding table [FIG. 7 per-application log 50] comprising entries of applications [FIG. 7 entries 158(1-M) and 0050: (type of application event, such as start of an application)] each associated with a preset number of previous running data information [FIG. 7: (preset number of at least 1 corresponding to 1 entry), 0028: (detects changes in state of executing application) and 0030: (per-application log 50 may contain only one entry or may include a rolling list of entries of the application)], wherein each running data information comprises: a CPU usage rate [FIG. 7 and 0050: (clock frequency Fcurrent; frequency indicates the rate a CPU is processing information and is thus a usage rate)]; 
[FIG. 8 per-application DCVS settings database 70 and 0051].

	Hill does not teach wherein each running data information comprises a display frame number per second and an input response time. Hill describes collecting information of a process including the clock frequency Fcurrent, a desired frequency Fdesired, and a duration of the application event. However, Hill does not further include details of a display frame rate or input response time.
	Leung teaches a server that remotely provides applications to subscribing devices, and then monitoring application statistics/QOS parameters of the subscribing devices to dynamically adjust frequency and power allocated to the subscribing devices. Leung is therefore similar to Hill because they teach monitoring parameters from a device running an application and adjusting system resources allocated to the executing device to improve execution of the application. Leung further teaches wherein each running data information comprises a display frame number per second and an input response time [0035 and 0077: (monitored QOS parameters include video frame rate, response time, and other parameters)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Leung’s teachings of monitoring video frame rate and response time of applications executing in Hill. One of ordinary skill in the art would have been motivated to also monitor the video frame rate and response time of the executing application in Hill because it assists in optimization of frequency and 
Claim 11 is similar in scope to claim 6 as addressed above and is thus rejected under the same rationale.


Claims 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill PGPUB 2014/0317427
As per claim 8, Hill teach the method according to claim 4, wherein the step of updating the application and CPU performance mode corresponding table according to the optimal CPU performance mode comprises: keeping the application and CPU performance mode corresponding table unchanged if the application is already associated with the optimal CPU performance mode in the application and CPU performance mode corresponding table [Hill FIG. 5: (the process of analyzing performance data of an application and ensuring the per-application DCVS settings database 70 is up to date is repeated; it is logical if there is no update needed because the DCVS settings are the same, no updates would need to be performed, thereby reducing the number of operations)]; 
updating the application and CPU performance mode corresponding table if the application is not associated with the optimal CPU performance mode in the application and CPU performance mode corresponding table [Hill FIG. 5, 0042, and 0044: (application data is re-analyzed and the per-application DCVS settings database 70 is 
adding an entry of the application with the optimal CPU performance mode to the application and CPU performance mode corresponding table if the entry of the application with the optimal CPU performance mode does not exist in the application and CPU performance mode corresponding table [Hill 0042: (determine whether a performance profile is available in the DCVS settings database 70; if no performance profile is available, the application monitoring agent 34 will generate application-specific DCVS settings based on the data of the application and then store the setting in the DCVS settings database 70)]. 
Claim 13 is similar in scope to claim 8 as addressed above and is thus rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by .
Moen et al. (PGPUB 2014/0359269) teaches selecting and applying an application specific profile that affects system performance during the execution of an application.
Chan et al. (PGPUB 2017/0371394) teaches monitoring an app and system usage during use of the app, and storing the system usage in a table [FIG. 4].
Ahmed et al. (PGPUB 2018/0248745) teaches service metrics on client device on an application level including video frame rates and response time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134.  The examiner can normally be reached on Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.